t c summary opinion united_states tax_court hugh powell arvin petitioner v commissioner of internal revenue respondent docket no 6892-03s filed date hugh powell arvin pro_se d sean mcmahon for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority in four separate notices of deficiency respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure the issues for decision are whether petitioner had unreported income in the amounts respondent determined whether petitioner is liable for additions to tax under sec_6651 for failure_to_file timely federal_income_tax returns for taxable years through and whether petitioner is liable for additions to tax under sec_6654 for failure to pay estimated income taxes background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in hopkinton massachusetts at the time the petition was filed respondent obtained copies of forms w-2 wage and tax statement issued by non stop sales service inc which show that petitioner was paid dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioner stipulated that he received dollar_figure and dollar_figure from electronic designs inc during tax years and additionally respondent obtained copies of forms w-2 issued by the international inc which show that petitioner was paid dollar_figure dollar_figure and dollar_figure for tax years and respectively according to forms 1099-g statement for recipients of certain government payments petitioner also received unemployment_compensation from the commonwealth of massachusetts during the and tax years of dollar_figure dollar_figure and dollar_figure respectively on or about date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for petitioner did not attach any forms w-2 to the form_1040 petitioner entered zeros on all lines of the income portion of his form_1040 specifically including those lines that report wages dividends total income and adjusted_gross_income he also indicated that his taxable_income and tax were zero petitioner claimed a refund of dollar_figure the full amount of federal_income_tax that had been withheld from his wages by his employers petitioner submitted to respondent a form_1040 for petitioner did not attach to the return forms w-2 or 1099-g petitioner entered zeros on all lines of the income portion of 1the actual amount withheld by petitioner's employers was dollar_figure the form_1040 including those lines that report wages dividends total income and adjusted_gross_income he also indicated his taxable_income and tax to be zero petitioner claimed a refund of dollar_figure which was the amount of federal_income_tax that had been withheld from his wages by his employers petitioner attached to his form_1040 for each of the and years a two-page typewritten statement that lists numerous reasons why he believes that he is not required to pay income_tax petitioner submitted to respondent a five-page typewritten document which purports to be a legal notice that he is a nontaxpayer legal notice for and the legal notice contained numerous statements that show petitioner's continuing belief that he is not required to file a return or pay income_tax petitioner does not dispute receiving the amounts of income respondent determined in the notices of deficiency petitioner filed a petition with this court alleging that respondent erred in determining his deficiencies and his taxable_income and demanding the case be transferred to respondent's appeals_office respondent sent a letter to petitioner scheduling an appeals_office conference petitioner did not appear at the conference and failed to contact the officer before the date of the conference discussion sec_7491 provides that the burden_of_proof may under certain conditions shift to the commissioner because petitioner failed to meet the requirements of sec_7491 the burden_of_proof does not shift to respondent petitioner's objections to respondent's adjustments are those typical of so-called tax protesters in his trial memorandum petitioner relies on 240_us_1 to support his propositions that the sixteenth_amendment did not give the federal government any new taxing powers and that income_tax is actually an excise_tax which can only be assessed against those who are licensed or incorporated however petitioner's argument is baseless in brushaber the court found the income_tax law to be constitutional the court also noted that in 158_us_601 it had previously found the taxing of income from professions trades employments or vocations to be constitutional in the form of an excise_tax in light of the s ixteenth a mendment however all sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by sec a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_726 taxation of income from whatever source derived was found to be constitutional in brushaber 756_f2d_38 6th cir affg tcmemo_1983_473 on the basis of well-established law the court finds that petitioner's position is frivolous and groundless the court sees no need to further address petitioner's arguments see 737_f2d_1417 5th cir additions to tax under sec_6651 and sec_6654 respondent determined additions to tax under sec_6651 for petitioner's failure to timely file federal_income_tax returns for and the addition_to_tax for failure_to_file a return timely will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 although petitioner submitted form sec_1040 for tax years and respondent does not recognize them as returns because petitioner stated that he had zero gross_income owed zero tax and requested refunds of the amounts withheld this court has previously held that zero returns are not recognized as returns that fulfill a taxpayer's obligation to file hill v commissioner tcmemo_2003_144 rayner v commissioner tcmemo_2002_30 affd 70_fedappx_739 5th cir see also revrul_2004_34 2004_12_irb_619 the documents petitioner submitted for tax years and are not recognized by respondent as returns because they do not constitute form sec_1040 and they fail to provide any information required by form_1040 specifically the amount of petitioner's income for each year none of the documents submitted by petitioner constitute returns therefore petitioner has yet to file any returns petitioner has not offered any evidence that his failure_to_file is due to reasonable_cause and not to willful neglect respondent's determinations that petitioner is liable for the additions to tax under sec_6651 are sustained respondent also determined an addition_to_tax under sec_6654 for petitioner's underpayment of estimated_tax for and this addition_to_tax is mandatory and automatic subject_to certain exceptions provided by sec_6654 75_tc_1 petitioner failed to offer any evidence that he fits within any of the listed exceptions respondent's determinations that petitioner is liable for sec_6654 additions to tax are sustained petitioner did not introduce any evidence to show that he is not liable for the income_tax deficiencies and additions to tax under sec_6651 and sec_6654 accordingly respondent's determinations for all years are sustained we note that sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that the proceeding has been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceedings is frivolous or groundless in this case we conclude that the position advanced by petitioner is frivolous and groundless nevertheless respondent has not asked for penalties under sec_6673 to be imposed and we choose not to do so at this time we caution petitioner that such penalties under sec_6673 may be imposed if he continues to advance the same frivolous and groundless arguments in the future reviewed and adopted as the report of the small_tax_case division to reflect the forgoing decision will be entered for respondent
